Per Curiam.
We are in accord with the conclusion of the learned vice-chancellor that the annuities granted by the fourth clause of the will of Henry Byrne, deceased, are payable out of the income offiy, and are not a charge upon the corpus.
This is the sole question presented by the appeal; and the decree is accordingly affirmed.
For affirmance — The Chiee-Justice, Teenchabb, Pabeee, Case, Bobine, Donges, Hehee, Peeskie, Postee, Het-EIELB, Deas, WeKLS, WOLESKEIL, RaEEEETY, WaIjKEE, JJ. 15.
For reversal — None.